—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered May 13, 1992, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
*361Ordered that the judgment is affirmed.
The defendant’s statements “were made after [he] had been advised of his Miranda rights, and the totality of the circumstances indicate that they were voluntarily made” (People v Calix, 236 AD2d 550, 551; see, People v Sohn, 148 AD2d 553; see also, People v Stevens, 223 AD2d 609; People v Williams, 222 AD2d 468; People v Jordan, 216 AD2d 489; People v Hamilton, 199 AD2d 415).
The defendant’s remaining contention is without merit. Bracken, J. P., Joy, Altman and Goldstein, JJ., concur.